                                   Case 6:21-bk-00101-KSJ Doc 5 Filed 01/12/21 Page 1 of 10
                                            UNITED STATES BANKRUPTCY COURT
                                                MIDDLE DISTRICT OF FLORIDA
                                                     ORLANDO DIVISION
IN RE:

      Debtor(s) Terry A. McLees                                                                                        CASE NO.:         6:21-bk-00101


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                             Included     ■   Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
                                                                                                                            Included     ■   Not included
  U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).
  Nonstandard provisions, set out in Section E.                                                                             Included     ■   Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(j), OR TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION 5(k), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE
ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL


B.      MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                  1.                                          from
                         $1,658.51                            months                       1                 through   60       ;




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                       Page 1 of 6
                  Case 6:21-bk-00101-KSJ                Doc 5     Filed 01/12/21    Page 2 of 10
C.      PROPOSED DISTRIBUTIONS.

              1.        ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee            $4,500.00     Total Paid Prepetition     $2,000.00          Balance Due       $2,500.00

MMM Fee               $0.00       Total Paid Prepetition        $0.00           Balance Due         $0.00

Estimated Monitoring Fee at                 $50.00         per Month.



Attorney's Fees Payable Through Plan at                       $165.85    Monthly (subject to adjustment).




■    NONE      2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


     NONE     3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

              Last 4 Digits of Acct. No.   Creditor                        Total Claim Amount


              1280                         Internal Revenue Service                $7,965.99        .




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


      NONE         (a)      Claims Secured by Debtor`s Principal Residence Which Debtor Intends to Retain -
                   Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                   Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
                   residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                   monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
                   payments, which may be adjusted up or down as provided for under the loan documents, are due
                   beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                   shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                   mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
                   liability on these claims.

                                                                                                        Page 2 of 6
                    Case
                     Last 6:21-bk-00101-KSJ
                          Four Creditor          Doc  5 Filed
                                                  Collateral      01/12/21
                                                             Address  Regular Page Gap
                                                                                   3 of 10          Arrears
                      Digits of                                       Monthly       Payment
                      Acct. No.                                       Payment
               1.     9016      PPH Mortgage      717 Butterfly Creek $730.38       $0.00           $30,000.00
                                                  Drive,
                                                  Ocoee, FL 34761


■   NONE   (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
           Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
           Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
           to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
           to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
           provided for under the loan documents, are due beginning the first due date after the case is filed and
           continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
           following mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
           personal liability on these claims.

■   NONE   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
           Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
           Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
           adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
           monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
           fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
           producing property, 75% of the gross rental income generated from the property. Debtor will not
           receive a discharge of personal liability on these claims.
■   NONE   (d)     Claims Secured by Real Property or Personal Property to Which Section 506
           Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
           to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
           status or to value the collateral must be filed. The secured portion of the claim, estimated below,
           shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
           payments for escrowed property taxes or insurance.
■   NONE   (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
           Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
           nonpurchase money security interest because it impairs an exemption or under § 506 to determine
           secured status and to strip a lien.
■   NONE   (f)     Claims Secured by Real Property and/or Personal Property to Which Section 506
           Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
           listed below were either: (1) incurred within 910 days before the petition date and secured by a
           purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
           incurred within one year of the petition date and secured by a purchase money security interest in
           any other thing of value. These claims will be paid in full under the Plan with interest at the rate
           stated below.
■   NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
           Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
           Plan with interest at the rate stated below.
■   NONE   (h)      Claims Secured by Personal Property - Maintaining Regular Payments and Curing
           Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of personal
           liability on these claims.


                                                                                                 Page 3 of 6
                        Case 6:21-bk-00101-KSJ Doc 5 Filed 01/12/21 Page 4 of 10
■   NONE         (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
■   NONE        (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                this Plan.
■   NONE         (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                 and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
                 Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated. Debtor
                 will not receive a discharge of personal liability on these claims.
                6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
■   NONE         (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                 contracts and proposes the prompt cure of any prepetition arrearage as follows. If the claim of the
                 lessor/creditor is not paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not
                 receive a discharge of personal liability on these claims.
■   NONE         (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
■   NONE
                 (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                 Property. Debtor rejects the following leases/executory contracts and will surrender the following
                 leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                 and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $1,666.74           .




                                                                                                       Page 4 of 6
                      Case 6:21-bk-00101-KSJ Doc 5 Filed 01/12/21 Page 5 of 10
D.     GENERAL PLAN PROVISIONS:
       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
       claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by an Order of the Bankruptcy Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

            (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
         Court orders otherwise, or

            (b) shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
       orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
       actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
       that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
       of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
       Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
       Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
       Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
       refund to the following year's tax liability. Debtor shall not spend any refund without first having
       obtained the Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.




                                                                                                         Page 5 of 6
                             Case 6:21-bk-00101-KSJ   Doc 5   Filed 01/12/21   Page 6 of 10
                                                 CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

/s/ Terry A. McLees                                                             Date January 12, 2021

                                                                                Date


Attorney for Debtor(s)

/s/ Matthew R. Gross, J.D.                                                      Date January 12, 2021




                                                                                                  Page 6 of 6
                         Case 6:21-bk-00101-KSJ                         Doc 5           Filed 01/12/21                 Page 7 of 10


DUE DATE             21-00101      MCLEES                                                                    PHH                     PHH
  12th               1/12/2021                       10.0%                            CLAIM 350        Current Payment                $30,000.00)           $7,965.99
                   Unsecured         Debtor Pmt    Tee Fee              ATTY        MONITORING      717 Butterfly Creek Drive               ARR               IRS PRI
              60   $22,237.21) 60                                   $2,500.00
  2/12/2021    1        ($0.00)       $1,658.51    $165.85)          $115.28                                         $730.38             $500.00             $147.00
  3/12/2021    2        ($0.00)       $1,658.51    $165.85)          $115.28                                         $730.38             $500.00             $147.00
  4/12/2021    3        ($0.00)       $1,658.51    $165.85)          $115.28                                         $730.38             $500.00             $147.00
  5/12/2021    4        ($0.00)       $1,658.51    $165.85)          $115.28                                         $730.38             $500.00             $147.00
  6/12/2021    5        ($0.00)       $1,658.51    $165.85)  5 at    $115.28     5 at                                $730.38             $500.00             $147.00
  7/12/2021    6        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  8/12/2021    7        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  9/12/2021    8        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 10/12/2021    9        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 11/12/2021   10        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 12/12/2021   11        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  1/12/2022   12        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  2/12/2022   13        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  3/12/2022   14        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  4/12/2022   15        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  5/12/2022   16        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  6/12/2022   17        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  7/12/2022   18        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  8/12/2022   19        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  9/12/2022   20        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 10/12/2022   21        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 11/12/2022   22        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 12/12/2022   23        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  1/12/2023   24        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  2/12/2023   25        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  3/12/2023   26        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  4/12/2023   27        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  5/12/2023   28        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  6/12/2023   29        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  7/12/2023   30        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  8/12/2023   31        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
  9/12/2023   32        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 10/12/2023   33        ($0.00)       $1,658.51    $165.85)            $65.28             $50.00                     $730.38             $500.00             $147.00
 11/12/2023   34        ($0.00)       $1,658.51    $165.85) 29 at      $65.28             $50.00                     $730.38             $500.00             $147.00
 12/12/2023   35       $34.80)        $1,658.51    $165.85)  1 at      $30.48             $50.00                     $730.38             $500.00             $147.00
  1/12/2024   36       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  2/12/2024   37       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  3/12/2024   38       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  4/12/2024   39       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  5/12/2024   40       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  6/12/2024   41       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  7/12/2024   42       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  8/12/2024   43       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  9/12/2024   44       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 10/12/2024   45       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 11/12/2024   46       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 12/12/2024   47       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  1/12/2025   48       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  2/12/2025   49       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  3/12/2025   50       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  4/12/2025   51       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  5/12/2025   52       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  6/12/2025   53       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  7/12/2025   54       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  8/12/2025   55       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  9/12/2025   56       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 10/12/2025   57       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 11/12/2025   58       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
 12/12/2025   59       $65.28)        $1,658.51    $165.85)                               $50.00                     $730.38             $500.00             $147.00
  1/12/2026   60       $65.28) 60 at  $1,658.51    $165.85) 25 at               55 at     $50.00 60 at               $730.38 60 at       $500.00    60 at    $147.00

                    $1,666.74)       $99,510.60   $9,951.06         $2,500.00           $2,750.00                 $43,822.80          $30,000.00            $8,820.00
                   $22,237.21                                          ATTY             CLM 350
                          7%                                                                                      ONGOING                                   pd @ 4%


      Disp          $1,655.88
  Liquidity            725.00
            Case 6:21-bk-00101-KSJ          Doc 5    Filed 01/12/21   Page 8 of 10




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

IN RE:

TERRY A. MCLEES,                                                  Case No: 6:21-bk-00101
                                                                  Chapter 13

Debtor.
_______________________________ /

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Chapter 13 Plan has been

provided electronically or by United States mail on this 12th day of January, 2021 to Laurie K.

Weatherford, Chapter 13 Trustee, P.O. Box 3450, Winter Park, Florida 32790-3450 and to all

interested parties on the attached current mailing matrix.



                                                      /s/ Matthew R. Gross, J.D.
                                                     MATTHEW R. GROSS, J.D.
                                                     Florida Bar No.: 49863
                                                     Fresh-Start.Law, P.A.
                                                     1101 Douglas Ave. Ste. 1000
                                                     Altamonte Springs, FL 32714
                                                     Ph. (407) 403-5936
                                                     Fax (407) 842-7248
                                                     mrg@first.law
                              Case 6:21-bk-00101-KSJ       Doc 5         Filed 01/12/21   Page 9 of 10
Label Matrix for local noticing             Terry A. McLees                                 53 Bank Na
113A-6                                      717 Butter Fly Creek Drive                      Fifth Third Center
Case 6:21-bk-00101                          Ocoee, FL 34761-3149                            Cincinnati, OH 45202-0000
Middle District of Florida
Orlando
Tue Jan 12 12:14:12 EST 2021
AdventHealth Imaging                        AdventHealth Med Grp Central FL                 AdventHealth Med Grp Central FL
PO Box 964556                               PO Box 14099                                    PO Box 864552
Orlando, FL 32886-0001                      Belfast, ME 04915-4034                          Orlando, FL 32886-4552



AdventHealth Orlando                        Ccs/Bryant State Bank                           Credit One Bank Na
PO Box 865516                               500 E 60th St N                                 Po Box 98875
Orlando, FL 32886-5516                      Sioux Falls, SD 57104-0478                      Las Vegas, NV 89193-8875



Equifax                                     Experian                                        Florida Department of Revenue
P.O. Box 740241                             955 American Lane                               Bankruptcy Unit
Atlanta, GA 30374-0241                      Schaumburg, IL 60173-4998                       Post Office Box 6668
                                                                                            Tallahassee FL 32314-6668


Internal Revenue Service                    Jewett Orthopaedic Clinic                       Merrick
P.O. Box 7346                               PO Box 8885                                     55 East Ames Ct
Philadelphia, PA 19101-7346                 Winter Park, FL 32790-8885                      Plainview, NY 11803-2304



Midland Funding                             National Credit Adjusters                       North American Credit Services
320 E Big Beaver Rd Ste                     PO Box 3023                                     PO Box 182221
Troy, MI 48083-1238                         327 W 4th Ave                                   Chattanooga, TN 37422-7221
                                            Hutchinson, KS 67501-4842


Orange County Tax Collector                 PHH Mortgage Services                           Portfolio
PO Box 545100                               PO 5452                                         120 Corporate Blvd, Ste 1
Orlando FL 32854-5100                       Mount Laurel, NJ 08054-5452                     Norfolk, VA 23502-4952



Portfolio Recov Assoc                       Sunbelt Crdt                                    TransUnion
150 Corporate Blvd                          C/O Security Finance Pob 3146                   P.O. Box 1000
Norfolk, VA 23502-4952                      Spartanburg, SC 29304-3146                      Chester, PA 19016-1000



US Anesthesia Partners of Florida           US Bank c/o                                     US Bank c/o Robert McLain
PO Box 744573                               McCabe Weisberg and Conway LLC                  McCabe Weisberg and Conway LLC
Atlanta, GA 30374-4573                      500 South Australian Ave Ste 1000               500 South Australian Ave Ste 1000
                                            West Palm Beach, FL 33401-6220                  West Palm Beach, FL 33401-6220


Webbnk/Fhut                                 United States Trustee - ORL7/13 7 +             Matthew R Gross +
6250 Ridgewood Roa                          Office of the United States Trustee             Matthew R Gross, J.D., P.A.
Saint Cloud, MN 56303-0820                  George C Young Federal Building                 1101 Douglas Avenue, Suite 1000
                                            400 West Washington Street, Suite 1100          Altamonte Springs, FL 32714-2033
                                            Orlando, FL 32801-2210
                              Case 6:21-bk-00101-KSJ               Doc 5      Filed 01/12/21         Page 10 of 10


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Internal Revenue Service                          (u)Note: Entries with a ’+’ at the end of the        End of Label Matrix
Post Office Box 7346                                 name have an email address on file in CMECF          Mailable recipients   29
Philadelphia PA 19101-7346                           -------------------------------------------          Bypassed recipients    2
                                                     Note: Entries with a ’-’ at the end of the           Total                 31
                                                     name have filed a claim in this case
